Citation Nr: 9926740	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-08 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant

                               
ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 until July 
1969 and from February 1971 until August 1974.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 1997 
rating decision of the Detroit, Michigan Regional Office (RO) 
which denied an increased rating for PTSD.

During a hearing before the undersigned Board Member at the 
local RO in July 1998, the veteran's representative asserted 
that the RO's January 1997 de novo denial of service 
connection for diabetes mellitus had been timely appealed.  
Although the Board has the authority to determine questions 
as to its jurisdiction, including timeliness or adequacy of a 
substantive appeal, in the first instance, the appellant and 
his representative have not had the opportunity to present 
argument and evidence in this regard.  38 U.S.C. § 7105(d).  
As such, the matter is referred to the RO for appropriate 
development. 

Additionally, a claim for service connection for a skin 
disability, to include as a residual of Agent Orange exposure 
was raised at the July 1998 Board hearing.  It is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The PTSD is manifested by anxiety, depression, reported 
complaints of flashbacks, frequent nightmares, irritability, 
reliving of combat events, social withdrawal and sleep 
difficulties, productive of no more than considerable social 
and industrial impairment with reduced reliability and 
productivity.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, 
Diagnostic Code 9411 (1998), 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD was granted by rating action 
dated in July 1990 and a 50 percent disability evaluation was 
established which has been continued to date.  The veteran 
filed a claim for a higher disability evaluation for PTSD in 
September 1996.

The appellant asserts that he has symptoms associated with 
his service-connected PTSD which include increasing and 
frequent nightmares and flashbacks, sleeplessness, anxiety 
and depression, difficulties with crowds, social isolation 
and avoidance, and anger and rage outbursts which are more 
severely disabling than reflected by the currently assigned 
disability evaluation.  It is contended that because of such 
symptoms, he has not been able to function in any work 
environment because of trouble with authority figures.  

The Board finds that the veteran's claim for an increased 
rating for PTSD is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is one 
that is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Here, the 
veteran's claim is well grounded because he has a service-
connected psychiatric disability and evidence is of record 
that he claims shows exacerbation of the disorder.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board finds that all relevant facts have been properly 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (1998).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue, as in the instant case, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board points out that during the course of the veteran's 
appeal, the regulations pertaining to psychiatric 
disabilities were revised.  When the appellant initially 
filed his claim for an increased rating for PTSD in September 
1996, the rating code pertaining to psychiatric disorders 
under 38 C.F.R. § 4.132, Code 9411 (effective prior to 
November 7, 1996) provided for a 50 percent rating when the 
ability to establish or maintain effective or favorable 
relationships with people was "considerably" impaired and 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in "considerable" industrial impairment."  A 70 
percent rating was warranted when the above-mentioned 
impairment was "severe."  A 100 percent rating was warranted 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms, bordering on gross repudiation of reality, with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior, also warranted a 100 
percent rating.  Additionally, a 100 percent rating was 
warranted when the appellant was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

On November 7, 1996, the rating criteria for psychiatric 
disabilities were revised and are now found in 38 C.F.R. 
§ 4.130.  A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long- term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.
38 C.F.R.§ 4.130, Code 9411 (effective November 7, 1996).

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).

A VA outpatient clinic note of September 1996 reflects that 
the veteran sought treatment for a disorder not pertinent to 
this issue and noted at that time that his PTSD was "acting 
up" such that he was not able to sleep at night.

The appellant presented testimony upon personal hearing in 
July 1997 and before a Member of Board in July 1998 to the 
effect that he had last worked as a mechanic for a motor home 
chassis manufacturer in September 1995.  He said that he had 
quit because he could not get along with people.  He related 
that he had not tried to get a job since that time because he 
did not like to be around people.  It was reported that he 
went out to his father-in-law's farm and worked on farm 
equipment, or would go into the woods so that he was by 
himself as much as possible.  He said that he had contact 
with relatives, including his children and grandchildren, but 
that he and his wife were not getting along that well at that 
time on account of his PTSD symptoms.  

The veteran testified that he was obtaining treatment for his 
PTSD at the VA., but was not currently on medication.  He 
stated that his symptoms included startle response, 
nightmares of Vietnam experiences, flashbacks and 
nervousness, and said that he experienced these at various 
times during the day.  It was his opinion that he was worse 
off than he had been two years before because he avoided 
people, had not been able to go to the movies in 15 years, 
and sometimes felt like killing himself or others.  

The appellant was afforded a VA PTSD examination for 
compensation and pension purposes in May 1997 and rendered a 
comprehensive background history of his life after service.  
He stated that he had been unemployed for the past two years 
and had only been able to maintain jobs for short periods 
prior to that time due to his irritability, tendency to 
become easily aroused to anger, and confrontational attitude 
with fellow workers and supervisors.  He said that this 
resulted in his being fired.

The veteran indicated that he continued to have nightmares of 
his Vietnam war experiences which disrupted his sleep and his 
relationship with his wife.  He said that he had flashbacks 
precipitated by helicopter flights over his home and that he 
was startled by loud noises and persons touching him without 
alerting him to their presence.  He related that the smell of 
rain, diesel fuel and the sight of Asians also triggered 
flashbacks.  The appellant said that he entertained suicidal 
thoughts but had taken no action.  He related that his 
marriage was "rocky" because of continued emotional 
disturbance and that he preferred to be alone and in 
solitude.  It was reported that he was currently living with 
his son due to financial restraints and that this was a 
hardship for all of the family members.  

Upon examination, the veteran was observed to be highly 
nervous as manifested by tremors of the hands, head and neck.  
It was noted that he was highly emotional and was easily 
given to tears with difficulty gaining composure, especially 
when discussing his Vietnam-related material.  A diagnosis of 
PTSD based on traumatic Vietnam War experiences, nightmares, 
flashbacks, suicidal ideation, impaired temper control and 
confrontational behavior was rendered.  A Global Assessment 
of Functioning Score (GAF) score of 40 was determined.  

VA outpatient clinic notes dated in June 1997 reveal that the 
veteran was seen for follow-up of several physical medical 
conditions.  It was noted that he was on no psychotropic 
medication.  He reported symptoms of flashbacks, nightmares, 
nervousness, inability to concentrate, that he startled 
easily, and that he had problems with anger.  It was reported 
that he had his wife had a business and were on the road a 
lot of time.  A stressor was noted to be slow business.  
Medication was prescribed.  Subsequently that month, he was 
seen in individual psychotherapy and reported depression, and 
intrusive recollections of Vietnam.  It was recorded that he 
tearfully discussed recurrent memories of body bags.  It was 
noted that during the session it was explored how his not 
being busy enough with work created too much time to 
ruminate, and that his uncomfortableness around people made 
it difficult to drum up business.  It was indicated that the 
therapist helped him explore ways to tolerate being around 
people, and things to occupy his mind constructively when he 
was not working. 

Analysis

The evidence shows that the veteran's service-connected PTSD 
is currently manifested by complaints of flashbacks, frequent 
nightmares, sleep disturbance, irritation, anxiety and 
depression, and preoccupation with his wartime experiences.  
It has been shown that his PTSD symptomatology is chronic in 
nature.  The appellant has reported a great deal of social 
withdrawal and it is indicated that his symptoms have 
necessitated both medication and mental health therapy.  On 
VA examination in May 1997, it was found that a GAF score of 
40 was warranted on account of PTSD, indicating major 
impairment in areas such as work, school, family relations, 
judgment, thinking or mood.  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994).  

The Board finds, however, that the extent of the veteran's 
chronic psychiatric symptomatology in its totality does not 
more nearly exceed "considerable" social and industrial 
impairment, and that it is not demonstrated that social and 
industrial functioning is of such severity for him to be 
entitled to a higher rating for PTSD under the criteria in 
effect prior to November 7, 1996.  It is particularly pointed 
out in this instance that there appears to be some 
discrepancy as to whether the appellant is able to work.  
While he testified in July 1998 that he had not worked for 
three years, when seen in the VA outpatient clinic in June 
1997, he clearly indicated that he and his wife traveled a 
lot in their business.  The Board also notes in other VA 
outpatient evidence of record that when the appellant was 
seen for follow-up of his diabetes in April 1996, he 
indicated that he traveled a great deal with his wife.  He 
was reported to have related on another occasion that a 
Native American friend had told him about a new herb which he 
was using to help control his diabetes.  The Board thus finds 
that while it is clearly demonstrated that the appellant's 
PTSD symptoms do indeed impact on his social and industrial 
functioning to a significant extent (the veteran stated in 
June 1997 that his uncomfortableness around people made it 
difficult to drum up business) it is not found that they may 
be considered "severe" and are of such severity to 
approximate the 70 percent disability evaluation for PTSD 
prior to November 7, 1996.  It appears that the veteran has 
stable family relationships and maintains some degree of 
community.  Despite his penchant for social isolation, it is 
clearly demonstrated in the record that he travels a great 
deal.  Therefore, while the appellant's GAF score was 
determined to be 40 on most recent VA examination, it is 
found that this may have been based on some degree of 
misrepresentation on his part, particularly with respect to 
his ability to work.  The Board finds that the evidence on 
the whole does not provide a basis to conclude that 
impairment of the veteran's social and industrial functioning 
is more than "considerable" to warrant a 70 percent 
disability evaluation under the old rating criteria.  

In regards to the current regulations pertaining to 
psychiatric disability, the Board finds evidence of depressed 
mood, anxiety, and sleep impairment which would comport with 
the criteria for a 50 percent disability evaluation under the 
current rating criteria for mental disorders.  However, there 
are no indications of deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control or other symptoms which would 
comport with the next higher rating of 70 percent under the 
new criteria.  The Board thus finds that the 50 percent 
disability rating contemplates any and all PTSD 
symptomatology now indicated under both the old and new 
rating requirements.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 4.130, Diagnostic Code 9411 (1998), 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

The Board would also point out that in reaching its decision 
in this case, only the provisions of the VA's Schedule for 
Rating Disabilities have been considered.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1998) only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.



ORDER

An increased rating for PTSD is denied.  




		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

